DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 13, 29, and 33-35 are rejected under 35 U.S.C. 103 as obvious over Hatanaka (2010/0068891) in view of Matsuse (2001/0007244), Gurary (5,759,281), Bondestam (2002/0157611), Shao (2002/0030047) and Bang (2002/0000195). 
Hatanaka teaches a method for depositing a transition metal nitride film on a substrate by atomic layer deposition in a reaction space defined by at least one chamber wall and a showerhead, see ZrBN formed by ALD [0064-73], comprising:
- providing at least one substrate on a support, the teachings include a substrate, though the support is not specifically shown it is understood [0007],
- controlling the temperature of the chamber wall – though not shown the process occurs within a chamber [0013] and as the substrate is heated to a certain temperature [0018] then the temperature of the walls are necessarily “controlled” to some extent, 

- alternately and sequentially feeding at least two vapor phase reactants into the space – as described the process is ALD and includes the sequential exposure, wherein the showerhead temperature is controlled including a recirculation loop [0033, 76].
	In regard to the requirement that the film comprises a transition metal, Hatanaka teaches that it is known in the art to apply TiN as well as ZrBN [0003-07].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the titanium that is taught as known and operable by Hatanaka instead of the zirconium because each of the transition metals are well known for use in the method of forming a barrier.  In regard to the application of a vapor phase reactant, it is understood that in such a CVD process a vapor phase reactant is applied.
	Further to the requirement of applying TiCl4 and ammonia, Hatanaka teaches ammonia but is silent on any Ti precursor [0073], but Matsuse teaches that it is known to apply TiCl4 along with NH3 to form a TiN film using ALD [0005].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the TiCl4 (and ammonia) of Matsuse to form the TiN film of Hatanaka as Hatanaka teaches such a film and the use of ammonia to form a nitride layer but is silent on any titanium source and Matsuse teaches that TiCl4 is operable.
	In regard to the shower head temperature, the temperature is approximately 150 degrees and the Office takes the two positions that:
- the taught point is within and therefore anticipates the claimed range as per MPEP 2131.03, and, alternatively, 

Hatanaka does not teach:
- independently controlling the wall temperature as claimed, or
- independently controlling the susceptor temperature as claimed. 
Gurary teaches that it is operable to control the temperature of a susceptor in a CVD process (col 6, lines 22-48), wherein Gurary teaches specific control of the susceptor with two different zones.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply temperature control to the susceptor as taught by Gurary in the process of Hatanaka as Gurary teaches it is useful to control the temperature of the susceptor and Hatanaka is silent.
Bondestam teaches an ALD system (Fig. 5) however, and that it is operable to include a heating unit in the reactor walls along with multiple zones and multiple sensors to monitor and control the temperature of the walls [0054].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the thermocouple of Bondestam to the system of Hatanaka as Bondestam teaches an effective manner of heating the system and controlling the temperature.  
The combined teachings therefore include teachings of heaters for each of the substrate support, walls and showerhead – as each reference teaches a controller, it would have been further obvious to control each element separately.  Furthermore, 
The combined teachings, however, are silent on controlling a temperature of the substrate support relative to the chamber walls.
Shao teaches that it is operable in a chemical vapor deposition process to keep the process chamber walls at a lower temperature than the substrate [0120].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to maintain the substrate support at a higher temperature than the chamber walls in the method of Hatanaka et al as this would allow for effective substrate temperature control as per Shao.  It would be understood that the substrate support would be at a higher temperature in order for the substrate to be at a higher temperature and/or conversely it would be effective to increase the substrate support temperature in order to keep the substrate at the desired higher temperature.  Furthermore, in regard to the specifically claimed temperature range, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59.  So, wherein the combined art is silent on the exact temperature of the walls, it would have been further obvious to apply the claimed temperature range since there is no showing that the range is critical.  
All elements of the claims are taught except for wherein the independently controlling the temperature of the showerhead and the chamber wall as claimed.  

Bang teaches that a gas distributer, i.e. showerhead, operably includes a resistive (i.e. embedded) heater and fluid channels [0025].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the embedded heater of Bang including to the apparatus of Hatanaka as Hatanaka teaches a heater and a cooling fluid system but is silent on the heater being embedded but Bang teaches that it is operable to apply the embedded heater of Bang as it is functional in combination with such cooling fluid channels.  
In regard to the heating of the walls, Bondestam teaches that embedded heaters are operable, but also further teaches a fluid recirculating system to cool the walls [0026].  While Bondestam does not explicitly teach the combination of the two modes of temperature regulation, as Bang teaches that one would effectively apply both modes and structure, it would have been further obvious to one of ordinary skill in the art to apply both in order to effectively control the temperature.
In regards to the limitations of controlling the various temperature “when” certain temperature conditions are met – the claim does not require those temperature conditions to be met, therefore the clauses are optional.  As per MPEP 2111.04, claim 
	Regarding claims 2 and 4, Hatanaka is silent on the specific temperature of the walls, but teaches that the process is performed at a temperature of 50-300 degrees C, and therefore it would be operable to set the entire chamber temperature, including the walls, at the same temperature in order to maintain temperature uniformity of the chamber.  Since the process temperature range and therefore wall temperature range overlaps the claimed temperature range, a prima facia case of obviousness is set forth.
	One would apply any operable temperature in the range such as 80-160C or 90-140C if that resulted in an optimal process.
	Regarding claim 3, further to above, Hatanaka teaches “approximately 150 degrees C” for the showerhead temperature and the claimed range goes up to “approximately 140 C” and due to the approximation of both temperatures they are considered to sufficiently overlap in range and set forth a case of obviousness.  If it were determined that the “approximate” temperature ranges do not in fact overlap, as per MPEP 2144.05 a prima facia case of obviousness exists where the claimed and prior art ranges are close enough that one of ordinary skill would have expected them to have the same properties.  In this case one would expect the same behavior from a showerhead temperature of 150C as compared to one at 140C – there is no further showing of criticality within the scope of the claim to overcome the obviousness.
	Regarding claims 7, Bondestam teaches that it is operable to configure multiple controllers to communicate in the control of temperature.
Regarding claim 13, Hatanaka is silent on any specific uniformity of the layer formed, but generally teaches a uniform passing of the reactive gases to the substrate [0037-38] and it would be understood that this causes a uniform deposition. In regard to an achieved uniformity versus the claimed uniformity, in the art it is well understood that within wafer thickness uniformity is desired to be as good as possible and therefore it would be obvious to control the configuration and conditions to optimize the thickness uniformity to 1% one-sigma if that resulted in an operable layer where Hatanaka generally teaches controlling conditions for uniform gas exposure.
	Regarding claim 29, as per the combined teachings above, the prior art generally teaches applying different zones in heating portions of the chamber, see particularly Bondestam and Gurary, therefore it would have been further obvious to apply multiple zones to any portion wherein there is taught a heater, for the purpose of further control.
	Regarding claim 30, the chamber walls are understood as exposed to atmosphere (i.e. room temperature) which is well below the process temperature and therefore the heat is being removed from the chamber walls.
	Regarding claim 31, Hatanaka teaches a cooling fluid in the showerhead as noted and the heater as claimed, as per the teachings of Bang an embedded heater.
Regarding claim 32, Bondestam further teaches a recirculating fluid (i.e. cooling) loop along with the described heaters [0026].
Regarding claim 33, the combined prior teaches controlling temperature of different parts of the chamber by a cooling fluid and embedded heaters, while not specifically teaching the claimed dual methods of controlling the temperature of the substrate support, it follows from the teachings that one would effectively control the 
Regarding claims 34 and 35, the claims are optional clauses as per above, as the step is only required “when” certain conditions are met, since the claims encompass embodiments wherein those conditions are not met, the limitations are considered met when the temperature is not above the claimed set points.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hatanaka, Gurary, Bondestam, Shao, Bang and in further view of Chandrasekharan (2015/0004798) and Liu (2001/0042511).
	The teachings of Hatanaka are described above, teaching a showerhead and a chamber, thereby teaching walls but does not teach thermally isolating the parts.
Chandrasekharan teaches that it is useful to thermal isolate a showerhead from a processing chamber wall in order to prevent nonuniform heating of the substrate by the 
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to thermally isolate the showerhead from the sidewalls in the method of Hatanaka as the prior art further teaches that isolating the two will allow improved control of the showerhead heat and therefore of the substrate.
Chandrasekharan is silent on any material for the ring, but Liu teaches that an effective isolation ring for a showerhead comprises ceramic or polymeric material [0025].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the ceramic or polymeric material of Liu in the showerhead isolation ring of Chandraskekharan as the teachings are silent on any particular material but Liu teaches effective material for creating thermal isolation.  Further, as per MPEP 2144.07, the use of a known material for its intended use is prima facia obvious without a showing of criticality.  To apply the materials of Liu would be obvious as the use of thermal isolation is the same in both teachings.
	Further to claim 13, Hatanaka is silent on any uniformity, but applying the thermal isolation of Chandrasekharan would be expected to further improve the temperature and therefore thickness uniformity of the resulting film.  As per above, it is well known to optimize the thickness uniformity and as such control the combined conditions per the combined prior art to produce an improved uniformity such as 1% one-sigma, particularly where Hatanaka teaches to control gas delivery uniformity and Chandrasekharan further teaches to control the temperature uniformity, both of which are understood to improve film deposition uniformity.
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Hatanaka, Gurary, Bondestam, Shao and in further view Sun (2005/0109461).
Hatanaka et al teach a number of heaters as outlined above, but do not specifically teach different types such as claimed.
Sun teaches that in a CVD system [0013] it is useful to have any of all of radiative, resistive and/or inductive heaters in order at least to aid in the chamber clean process [0018].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple types of heaters of Sun to the system of Hatanaka as Hatanaka teaches heaters but is silent on any specific types and Sun teaches that all of resistive, inductive and radiative are operable in a CVD system and the use of at least more than one kind is beneficial for a cleaning process.  Sun particularly exemplifies the inductive and resistive heaters embedded in the chamber walls, but in any case the heaters are for the chamber [0055].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, Matsuse, Gurary, Bondestam, Shao, Bang and in further view of Tam (2011/0253044).
The teachings of Hatanaka are described above, teaching a chamber wherein the temperature of the substrate and showerhead are controlled as noted, the art is silent on flowing cooling fluid through the chamber walls.
Tam teaches that in a vapor deposition chamber, it is operable to control the temperature of the walls by a het exchange liquid through channels in the walls [0061].  
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, Gurary, Bondestam, Shao, Tam, Bang and in further view of Sun (2005/0109461).
Hatanaka et al teach a number of heaters as outlined above, but do not specifically teach different types such as claimed – but Sun is applied in the same manner as per claim 9 above and will not be repeated.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, Matsuse, Gurary, Bondestam, Shao, Bang and in further view of Horii (2003/0209746).
The teachings of Hatanaka are described above, teaching the formation of a ZrBN layer as a barrier layer, but not teaching the required TiN layer.
Horii teaches that it is operable to form a barrier layer in a device by applying a combination of TiN and/or ZrBN [0019].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply TiN in addition to the ZrBN of Hatanaka as Horii teaches that the combination forms an operable barrier layer.

Claim 28 is rejected under 35 U.S.C. 103 as obvious over Hatanaka, Matsuse, Gurary, Bondestam, Shao, Bang and in further view Narasimhan (2001/0016273).

Narasimhan teaches that Zr halides are well known in the CVD art [0039], therefore it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the same in the method of Hatanaka.

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.  Applicant’s amendments have overcome the previously applied rejections, but the teachings of Matsuse in further regard to the formation of TiN using TiCl4 and NH3 are applied.    
Applicants suggest that controlling the temperature of the showerhead may prevent formation and desorption of by products related to the use of TiCl and ammonia, however:
1. applicant’s state that this “may” happen, and therefore it may not happen, therefore there is no criticality in this combination, and
2. even if it were argued that the benefits occurs, there is no actual support for the supposition, such arguments related to criticality require evidence (see MPEP 2144.05 II. A. for example wherein evidence of criticality is required), and
3. it is further noted that a cooler temperature would generally lead to decreased desorption as generally understood in the art, as higher temperatures effect more 
	The dependent claims are argued in view of the independent claim and therefore not further argued beyond that above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715